Title: To Alexander Hamilton from Joseph Guimpé, 14 October 1799
From: Guimpé, Joseph
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Trenton October 14th 1799
          
          The situation in which You are placed by Your Country will naturally subject you to many application, from the Patriotic & Necessitous—Feeling a strong Inclination to be useful in a Country where ‘tis probable I may end my days, induces me to come forward with a proposition, that I hope may appear entitled to your consideration. Permit me, Sir, first to give some necessary Sketches of the Character of the Person who has the honor to address you—Prussia gave me Birth—originated from a Military family, I was educated at the Military School at Magdeburg from the Tenth year of my age—I visited France with a View, of seeing, according to the Custom of our young military men, forcing Service & to obtain a knowledge of other discipline & Tactics—In that Service I was commissioned in the 15th year of my age in the Queens Regiment, and was order’d to the West Indies—The French Revolution commenced about this time, & I was induced to resign, an Event at that time combined with much difficulty, I served nearly three Years in that Army, during the West India War—was taken Prisoner and brought to this continent on Parole—In 1795 I had the honor to be appointed a Lieutenant in the Corps of Artillery & Engineers in the Service of the United States. Very pressing private affairs called me to Prussia, I obtained a furlough, and returned to America—With a View of returning to my Country a second time I beg’d leave to resign, but subsequent letters induced me to relinquish the Idea of going to Europe. Being now determined to remain in this Country I am induced to take the Liberty of soliciting Your attention to the following proposition—
          Should You Honor me with a Commission in any of the Regiments of Infantry I pledge myself to instruct the young Officers—& Non Commission’d Officers in every branch of Military discipline & Tactics according to the System adopted for the American Army, as I dare Venture to flatter myself to have acquired sufficient Military knowledge to undertake this, & have no doubt that should I be honor’d with Your approbation, a sudden change would take place, as well in the Military appearance of the Soldiers, as in the Manual Exercise & Evolutions, with a firm System throughout—
          I have the honor to be Sir Your most obedient Servant
          
            J. J: Guimpé
          
        